Filed 2/28/22 In re A.R. CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.



         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 In re A.R., et al., Persons Coming
 Under the Juvenile Court Law.

 CONTRA COSTA COUNTY                                                   A162954
 CHILDREN & FAMILY SERVICES
 BUREAU,                                                               (Contra Costa County
                                                                       Super. Ct. Nos. J21-00098, J21-
             Plaintiff and Respondent,                                 00099, J21-00100, J21-00101,
             v.                                                        J21-00102)
 L.R.,
             Defendant and Appellant.


         Mother L.R. (Mother) appeals a judgment declaring her minor children
dependents of the juvenile court under Welfare and Institutions Code 1
section 300, subdivision (b) and removing them from her custody. Mother
contends the jurisdictional findings and dispositional order are not supported
by substantial evidence. We affirm.
                  I. FACTUAL AND PROCEDRUAL BACKGROUND
         Mother and her husband (Father) have five children, A.R., R.R., Z.R.,
S.R., and E.R. (ages 14, 12, nine, six, and three years old, respectively). The
family emigrated from Afghanistan in 2016.

         1   All statutory references are to the Welfare and Institutions Code.
      Mother and Father have a history of domestic violence. In 2017,
Father was arrested after he punched Mother in the head and stomach when
she was two months pregnant and threatened to kill her and their unborn
child. In August 2020, Father was convicted of false imprisonment and
domestic violence battery. On March 2, 2021, Father was arrested for
domestic violence towards Mother. Mother was “ ‘out of it’ ” and went to the
hospital.
      On March 11, 2021, the family came to the attention of the Contra
Costa County Children & Family Services Bureau (Bureau) when the police
found Mother in her car following a traffic accident. Mother was disoriented
and was taken the hospital due to her “altered mental health.” When the
police approached her, she was talking about her children being missing. She
said that the Bureau had them but she did not know where they were. She
had a cell phone but could not remember the number. Mother asked that
someone from the Bureau contact her with an interpreter and “let her know
what is happening with the children and when her court date is going to be.”
      A police officer went to check on the children. He reported there was no
food at the house and the 14-year-old child was “overwhelmed.” The officer
said the Bureau needed to pick up the children that night.
      When an after-hours social worker interviewed the children at home,
R.R. reported Mother left “yesterday” to get milk, and never came back. The
children did not have contact with anyone until the hospital called and the
police came by. R.R. said Mother has been “really sad lately, more than
usual.”
      The next day, the assigned social worker interviewed all five children.
R.R. confirmed Mother left home to get milk and was gone “ ‘a long time’ ”;
when pressed, R.R. said it was “a day.” R.R. said she was not really worried



                                      2
even though she did not know where Mother was, and the children ate what
food they could find in the home. She reported that Mother had been sick
and her head hurt a lot, but denied that it had happened before. R.R. denied
witnessing domestic violence, but said she heard her parents argue a lot. She
denied that Mother had left them alone before, and said she felt safe at home.
      A.R. told the social worker that Mother does not have a history of
headaches but had been getting them frequently this month, about three
times a week. He stated that Father was in jail for about a year, but he did
not know where he was now. He confirmed Father hit Mother “a lot” in the
past, but was unable to recall the last time. He denied that Father hit
Mother two weeks before, and said they had only argued. He reported feeling
safe at home.
      Z.R. also denied that Mother had ever left them alone before. She
confirmed that Mother had recently been in the hospital, and she did not
know where either of her parents were. She denied any physical violence but
said she has seen her parents fight and argue a lot. She told the social
worker she felt safe at home but unsafe when her parents argue.
      S.R. told the social worker that Mother’s car had broken down, and that
was why she did not come home. When asked where Father was, S.R. said he
did not have a dad. He denied any hitting by his parents toward anyone.
      The social worker also met with Mother at the hospital. Mother was
kind and willing to speak with the social worker, but became increasingly
distressed and disoriented as the interview proceeded. She told the social
worker she was afraid to go home. When told her husband was still in jail,
she said it did not matter because he had friends and family all over who
could come after her anywhere she goes. She said she had no friends or
family with whom she could stay. She wanted out of the hospital and



                                       3
repeatedly said she just wanted to be with her children, she did not know
where they were, and that they were taken from her.
      Mother began to talk about being absent from the children, though they
were not specifically mentioned. She said she was at home and “they” were
coming after her. “They” appeared in different shapes, faces, and masks.
She left home, and the police found her, took her money and keys, and left
her. She no longer knew who anyone was or who she could trust. She did not
know who was a police officer or who was a civilian, or who took her children.
She repeated this story multiple times and it became “increasingly
confusing.”
      Mother also told the social worker that since 2017, when her husband
went to jail, “he will send people after her.” She came to America from
Afghanistan hoping for a safer life. She no longer knew who she was or what
her name was. When the police picked her up, they gave her a different
name. She was unsure where she was or if she was back in Afghanistan.
She was not able to provide information about her medications.
       The social worker repeatedly tried to console Mother and get reliable
information from her, but Mother was unable to provide consistent
statements. Due to Mother’s “distressed demeanor, paranoia, and crying,”
the social worker told nurses on staff that she was concerned about Mother’s
mental health and stability.
      The social worker interviewed a nurse, “John (no last name provided),”
who was at the hospital when Mother was admitted the night before. Nurse
John reported that when she was admitted, Mother appeared to be very
confused, disoriented, and paranoid, consistent with what the social worker
observed during her interview with Mother. Nurse John expressed concern
that Mother had no family or friends to help her. Nurse John confirmed



                                      4
Mother had been cleared to be released and there was no call for a “psych
evaluation.”
      The social worker interviewed Father at the Martinez Detention
Facility. Father denied hitting Mother, but confirmed they argue. He
repeatedly stated he was innocent and his wife had mental health issues. He
told the social worker that Mother was bipolar and had postpartum
depression. He did not know what medications she was on, but implied she
did not reliably take them. He said that two years ago, Mother had been
hospitalized for three months but he took her home against medical advice so
she could be with her children. Father said Mother regularly threatens him
and “make[s] lies” about him, including hurting herself and blaming him.
      On March 16, 2021, the Bureau filed section 300, subdivision (b)(1)
petitions as to each of the five children alleging a substantial risk the
children would suffer serious physical harm or illness because (1) Mother left
the children unattended at home with no food or milk, (2) Mother was found
in her car and admitted to the hospital due to mental health concerns, and
(3) Mother’s history of domestic violence with Father. On March 18, the
juvenile court detained the children, placed them in foster care, and ordered
reunification services for the parents.
      At the initial jurisdiction hearing on April 20, 2021, Mother’s counsel
requested appointment of a guardian ad litem for Mother. Counsel stated
that since the detention hearing, Mother had been placed on temporary
involuntary holds under section 5150 two additional times. Counsel was not
confident Mother understood the nature of the proceedings or why her
children were being detained. The social worker told the juvenile court that
after the last hearing, Mother was taken by family members out of state
hoping “to be hooked up with a provider for some support.” The relatives said



                                          5
after Mother’s first visit with the children, she was in a state of “mania,”
dancing around, taking off her clothes, and taking several showers. She was
taken to the hospital and put on an involuntary hold. A few hours after she
was discharged from that hold, she went to a hospital and was placed on
another involuntary hold where she was kept for “quite some time.” The
social worker also told the court Mother had been in contact with the
children, telling them about the case and saying that family members have
hit her.
      After finding exceptional circumstances to set the disposition hearing
more than 60 days after detention, the juvenile court set the jurisdiction and
disposition hearing for June 1, 2021. On April 23, the juvenile court
appointed a guardian ad litem for Mother.
      The report prepared in May by the social worker for the June
disposition hearing contained additional information about events occurring
after the detention hearing. The report confirmed that Mother left the state
after the March 18 detention hearing and began residing with family
members, including Mother’s older sister. Mother’s sister felt Mother might
have been drugged by Father, and planned to take her to the doctor for an
evaluation. Following the first visit with her children, Mother was taken to
the hospital because she began taking her clothes off, dancing around the
house, and showering “constantly.” She was taken to the hospital, held
involuntarily, and discharged on April 2, 2021.
      Four days later, the social worker received voice mail messages from a
social worker at another hospital, relaying that Mother was hospitalized
again for mania. Mother’s attorney told the social worker on April 8, that
Mother may have to be conserved due to her mental illness. The social




                                        6
worker was also later informed that Mother may be labeled “ ‘gravely
disabled’ ” and committed.
      On April 16, the social worker received a call from Mother. When she
called Mother back, Mother’s attorney was with Mother on the phone.
Mother told the social worker that she had returned to California and said
she would like to see her children and did not understand why they are not in
her care. She said her family members hit her, and that she would like to
have the children returned to her care as soon as possible.
      A few days later, the social worker spoke with Mother’s sister again.
Mother’s sister shared that they had booked a flight home for Mother because
“ ‘she drive us crazy.’ ” The sister shared that Mother had been making up
allegations against the family members, which caused the sister to think
Mother was making up the allegations that Father hit her.
      On April 22, the social worker met with Mother at the Bureau office.
Mother told the social worker she had been trying to separate from Father for
“some time now,” and that he was “ ‘cruel to her on March 13.” Mother told
the social worker she does not have depression or anxiety, and that she takes
vitamins for her anemia but no other medications. Mother told the social
worker that her sister and her cousin took her to Seattle, “made ‘a story,’ ”
and attempted to portray her as unwell. Mother said her sister hit her, and
“ ‘they try to pretend I’m a psycho.’ ”
      When the social worker explained to Mother that her children had been
removed due to concerns about the children being left alone, the domestic
violence in the home, and Mother’s mental health issues, Mother responded
by saying there were “ ‘violations’ ” in the home, but denied fighting with
Father in the presence of the children. She said he was “ ‘disrespecting’ ” her,
“ ‘cursing’ ” and “ ‘threatening’ ” her. She said she wanted a divorce, and did



                                          7
not want Father around her children. Mother also told the social worker that
Father’s brother may be trying to harm her and was a “ ‘very dangerous’ ”
person, and that one of Father’s friends had tried to rape her.
      In the social worker’s disposition interview with Mother, Mother
described a long history of domestic violence with Father. Mother said one
time when she was pregnant with E.R., Father hit her, resulting in a blood
clot in her lung. Mother told the social worker that the first six months of her
marriage to Father were “ ‘good, but after that, the trouble started.’ ” Mother
said shortly after A.R.’s birth in Afghanistan, the domestic violence began.
Father, his mother, and his brothers all “ ‘beat’ ” her if she did not complete
simple tasks, and separated her from her children if she tried to take any
action against them. Mother said even after she moved to the United States
with Father in 2016, things did not change. “ ‘He was beating me whenever I
was during my pregnancy, he hit me. He hit my head against a wall. He
never been change.’ ” Mother also said Father hit the children. Mother said,
“ ‘even when we came to the US in 2016, when he hit me really badly, he
went to the jail, but after the jail, after he came back he . . . in 2017, when he
got in jail because of his domestic violence, his brother, . . . he came from
Texas and threatened me and my family and asked why he involved the
police.’ ” She said A.R. had called the police, and the family blamed A.R. for
Father being in jail.
      Mother said she would like to divorce Father and separate from him
entirely. “ ‘I don’t want to suffer my kids. They suffered a lot. I don’t want
them to suffer anymore,’ ” Mother said. She told the social worker the
children witnessed the domestic violence in the home. Mother also told the
social worker that in 2019, Father hit S.R. when he was four years old. When
Mother asked him why he was hitting the kids, he turned and stabbed her



                                        8
with a knife, requiring her to get 16 stitches. Mother said Father “ ‘tried to
put [her] in the bathroom,’ ” but she managed to get away.
      On June 1, 2021, the juvenile court held a contested jurisdiction and
disposition hearing. Mother appeared at the hearing via Zoom with the
assistance of a Dari language interpreter, her counsel, and her guardian ad
litem. Mother denied the allegations of the petition and objected to
jurisdiction, but presented no additional evidence. Mother asserted there
were no mental health concerns and that she was only hospitalized as a
result of the car accident, not her mental health. The juvenile court
sustained the allegations in each of the five petitions based on the evidence
presented in the detention and jurisdiction report.
      As to disposition, Mother objected to the recommendation of family
reunification services, asserting she is able to have the children in her care,
does not have any mental health issues, and misses her children dearly.
Mother argued Father was out of the home, she had no intention of getting
back together with him, and there was no longer a danger of domestic
violence as a result.
      The juvenile court ruled: “Based on the evidence that has been
submitted to me in both the detention and jurisdiction report and the
disposition report, I believe there is very strong evidence that [Mother] does
suffer from mental health issues that are longstanding and very significant.
She has been repeatedly committed to the hospital and held for treatment
and observation. [¶] There has also been a long history of domestic violence
between the parents. So I am going to follow the recommendations in today’s
disposition report.” The court found all five children dependents of the court,
removed the children, and ordered family reunification services.
      Mother timely appealed.



                                        9
                               II. DISCUSSION
A. Jurisdictional Findings
      Mother contends the juvenile court’s jurisdictional findings are not
supported by substantial evidence. She repeatedly argues insufficient
evidence supports the findings because “the social worker produced no
medical records, no police records, and no primary source evidence” to
support the allegations of the petitions regarding Mother.
      Section 300, subdivision (b)(1) authorizes dependency jurisdiction
where “there is a substantial risk that the child will suffer[ ] serious physical
harm or illness, as a result of the failure or inability of his or her parent or
guardian to adequately supervise or protect the child.” We review a trial
court’s jurisdictional findings for substantial evidence. (In re T.V. (2013)
217 Cal.App.4th 126, 132–133; In re David M. (2005) 134 Cal.App.4th 822,
828, disapproved on another ground in In re R.T. (2017) 3 Cal.5th 622, 628.)
We view the evidence in the light most favorable to the prevailing party,
resolving all conflicts in support of the trial court’s findings. (In re T.V., at
p. 133; In re David M., at p. 828.)
      Ample evidence in the record supports the juvenile court’s jurisdictional
findings here. First, there was substantial evidence that Mother suffered
from mental health issues that put her children at risk. When the police
found Mother in her car, she was disoriented and talking about her children
being missing. Mother was taken to the hospital because of her “altered
mental health.” At the hospital, Mother was very confused, disoriented, and
paranoid. She did not know where she was or if she was back in Afghanistan,
did not know where her children were, did not know what her name was, and
thought people were coming after her. The social worker reported that based
on Mother’s inability to provide reliable information and her distressed



                                         10
demeanor, paranoia, and crying, the social worker told hospital staff she had
concerns for Mother’s mental health even though she had been cleared for
discharge. The hospital nurse at the hospital when Mother was admitted
also reported Mother was “very confused, disoriented, and paranoid,”
consistent with what the social worker observed. R.R. reported that Mother
had been “really sad lately, more than usual.” Father reported Mother had
mental health issues, had been previously hospitalized, did not reliably take
her medication, and had previously been on a section 5250 hold for two or
three months.
      In addition to the evidence about Mother’s mental health issues, the
detention and jurisdiction report also described a lengthy history of domestic
violence between Mother and Father. In 2017, Father was arrested after he
punched Mother in the head and stomach when she was two months
pregnant, and threatened to kill her and their unborn child. In 2020, Father
was convicted of false imprisonment and domestic violence battery. Most
recently, on March 2, 2021, Father was again arrested for domestic violence
against Mother. Mother was “ ‘out of it’ ” and went to the hospital. A.R. told
the social worker that his dad hit his mom “a lot” in the past, and Z.R. told
the social worker she had seen her parents “fight and argue a lot” and that
she feels unsafe when her parents argue.
      Mother’s principal argument, repeated multiple times throughout her
opening brief, is that the evidence was insufficient because the social worker
failed to provide any “primary source evidence” supporting jurisdiction, such
as health records or police reports in support of the statements in the
detention and jurisdiction report. Mother cites no legal authority in support
of her argument that such evidence is required, however, and the law is to
the contrary.



                                      11
      Section 355, subdivision (b) provides that the Bureau’s report and the
hearsay statements contained therein “constitute[ ] competent evidence upon
which a finding of jurisdiction pursuant to Section 300 may be based . . . .”
(Accord, In re Malinda S. (1990) 51 Cal.3d 368, 375–382; In re Kristin H.
(1996) 46 Cal.App.4th 1635, 1652.) Pursuant to section 355, if a parent
timely objects to admission of specific hearsay evidence contained in the
report, the “evidence shall not be sufficient by itself to support a jurisdictional
finding or any ultimate fact upon which a jurisdictional finding is based,”
unless the Bureau establishes that the statements fall into one of four
enumerated categories set forth in subdivision (c)(1)(A) through (D). (§ 355,
subd. (c)(1), italics added.) Those categories include: (A) the hearsay would
be admissible in any civil or criminal proceeding under any statutory or
decisional exception to the prohibition against hearsay; (B) the hearsay
declarant is a minor under 12 years of age who is the subject of the
jurisdictional hearing; (C) the hearsay declarant is of a certain occupation,
including a peace officer, healthcare worker, or a social worker; and (D) the
declarant is available for cross-examination. (§ 355, subd. (c)(1).)
      Mother’s counsel made no objection to the hearsay in the report either
before or at the jurisdictional hearing. When asked at the hearing whether
the parties stipulated to a factual basis for jurisdiction, Mother’s counsel told
the court only: “Your honor, we are not stipulating or participating in any
type of agreement with the Department. My client is objecting. And because
we are in a trial posture, it was my intention today to object on her behalf as
she denies the allegations. She states . . . there are no mental health
concerns regarding her and that she was only hospitalized due to being in a
car accident, not due to her mental health. [¶] So she is not in agreement
with the Department’s allegations. She is not submitting to the



                                        12
Department’s allegations. She is objecting, but we have no evidence to
present at this time.” It is clear from the context of these remarks that
Mother denied and objected to the Bureau’s allegations, but there is no
statement suggesting Mother objected to any hearsay in the jurisdictional
report. Absent a timely and specific objection to the hearsay statements, the
statements were competent evidence upon which the jurisdictional findings
could be based. (§ 355, subd. (c)(1) & (2) [party must raise timely objection to
the admission of specific hearsay evidence in the social study; objection must
identify “with reasonable specificity the disputed hearsay evidence” and give
petitioner a reasonable period of time to meet the objection before contested
hearing].) Moreover, Mother forfeited her contentions regarding the juvenile
court’s reliance on hearsay in evaluating the totality of the circumstances to
support the jurisdictional findings by failing to object in the juvenile court.
(See In re Lorenzo C. (1997) 54 Cal.App.4th 1330, 1338–1339.)
      Mother also emphasizes that Father was the perpetrator of domestic
violence and contends there was no evidence of a substantial risk to the
children, many of whom denied even witnessing Father hit Mother. It is well
established, however, that “[e]xposure to domestic violence may serve as the
basis of a jurisdictional finding under section 300, subdivision (b).” (In re
R.C. (2012) 210 Cal.App.4th 930, 941.) “The court need not wait until the
child is seriously abused or injured to assume jurisdiction and take steps
necessary to protect the child,” and the court “may consider past events in
deciding whether a child presently needs the court’s protection.” (In re N.M.
(2011) 197 Cal.App.4th 159, 165.) At the time of the jurisdiction hearing, the
evidence showed a lengthy history of domestic violence dating back at least
four years, with the most recent incident occurring nine days before the
children were detained. Moreover, A.R. told the social worker Father hit



                                       13
Mother “a lot” in the past. R.R. reported that she had heard her parents
argue a lot, and Z.R. reported that she feels “unsafe” when her parents argue.
      Mother contends this case is like In re M.W. (2015) 238 Cal.App.4th
1444 and In re Daisy H. (2011) 192 Cal.App.4th 713, where insufficient
evidence supported allegations concerning domestic violence. But both cases
are distinguishable. In In re M.W., the record contained evidence of a single
incident of domestic violence seven years before the hearing. (In re M.W., at
p. 1454.) There was no evidence the parents had engaged in altercations
since that time, nor any evidence that they lived together, or that the
children had seen their father in years. (Ibid.) In Daisy H., a single incident
of domestic violence occurring at least two, and possibly seven, years prior to
the juvenile dependency proceedings was insufficient to establish jurisdiction
where the parents had since separated and there was no indication the
children were exposed to violence. (In re Daisy H., at p. 717.) Here, by
contrast, Father was arrested for domestic violence nine days before the
children were detained, and was incarcerated based on violating a
restraining order, parole violation, and threat to terrorize. Moreover, the
previous summer Father had been convicted of false imprisonment and
battery. As counsel points out in Mother’s opening brief, Mother was
previously beaten so severely by Father that she sustained factures to her
face, the children corroborated that Father hit Mother, and even Father
admitted slapping Mother. Although Mother stated she wanted to get a
divorce, she was still married to Father at the time of the hearing. And while
Father was presently incarcerated, the record does not indicate when he
would be released. The record also reflects that Father previously engaged in
incidents of domestic violence after returning home from jail.




                                      14
      Mother argues she was “stable,” did not take medication, and spoke
eloquently at the guardian ad litem hearing. She contends because English
is not her first language, she needed help from a guardian ad litem because of
the language barrier rather than because she had mental health issues. She
also points to evidence the children denied witnessing domestic violence, and
argues that she was gone little more than a day, left her children with their
older siblings, and that the children were unconcerned about being left alone.
But in reviewing the sufficiency of the evidence on appeal, we do not pass on
the credibility of witnesses, attempt to resolve conflicts in the evidence, or
reweigh the evidence before the juvenile court. Instead, we draw all
reasonable inferences in support of the findings and affirm, even if other
evidence supports a contrary finding. (In re T.V., supra, 217 Cal.App.4th at
p. 133.)
      Here, as we have discussed, substantial evidence supports the juvenile
court’s conclusion that the children remained at risk. 2
B. Removal Order
      Mother also contends there was insufficient evidence to support the
disposition order removing the children from her custody.
      At a disposition hearing removing a child from their parents, the
court’s findings must be made on clear and convincing evidence. (§ 361, subd.
(c).) A child may be removed from parental custody if there is a substantial
danger to the child’s physical health, safety, protection, or physical or



      2 Mother asserts a cursory argument that, “If the jurisdictional
allegations are reversed as to Mother, the orders for reunification services
should also be reversed.” Because we have determined substantial evidence
supports the jurisdictional findings under section 300, subdivision (b) on the
grounds of mental health and domestic violence, we reject Mother’s
arguments that the juvenile court erred in ordering reunification services.


                                       15
emotional well-being if the child were returned home and there are no
reasonable means to protect the child without removal. (Id., subd. (c)(1).)
“The high standard of proof by which this finding must be made is an
essential aspect of the presumptive, constitutional right of parents to care for
their children.” (In re Henry V. (2004) 119 Cal.App.4th 522, 525.) However,
“[t]he parent need not be dangerous and the minor need not have been
actually harmed before removal is appropriate. The focus of the statute is on
averting harm to the child.” (In re T.V., supra, 217 Cal.App.4th at pp. 135–
136.) We review the trial court’s order for substantial evidence “ ‘ “to
determine the existence of the clear and convincing standard of proof.” ’ ” (In
re Henry V., at p. 529; see Conservatorship of O.B. (2020) 9 Cal.5th 989, 995–
996 [appellate review of finding under clear and convincing standard requires
appellate court to determine “whether the record as a whole contains
substantial evidence from which a reasonable fact finder could have found it
highly probable that the fact was true”]; In re V.L. (2020) 54 Cal.App.5th 147,
154–155 [standard of review described in O.B. applies to removal findings
under § 361, subd. (c)].)
      Here, there was more than sufficient evidence to support the juvenile
court’s finding that there was a substantial danger, or risk of harm, to the
children if returned to Mother’s care. The evidence we discussed above
supporting the jurisdictional findings also supports the findings that the
children were subject to removal due to an ongoing risk of harm.
      In addition, the disposition report provided substantial additional
evidence of Mother’s long-standing and current mental health issues.3 The
report revealed that Mother was twice hospitalized for mental health


      3As with the jurisdictional report, mother did not object to the
disposition report or any specific hearsay statements therein.


                                       16
concerns after the detention hearing, and that she was removing her clothing,
dancing around, and showering constantly at her sister’s house shortly before
she was hospitalized for mania. The social worker was informed that Mother
may be labeled “gravely disabled” and committed. Moreover, the lengthy
history of domestic violence between the parents was supported by police
reports summarized in the social study, Father’s criminal history, and
Mother’s own disposition interview with the social worker in which she
described incidents of domestic violence by Father which began shortly after
her first child’s birth and continued even after they relocated to the United
States. Mother admitted to the social worker that the children witnessed the
domestic violence and that Father hit the children. At the same time, Mother
refused to participate in reunification services because she did not believe she
had any issues, and did not understand why her children could not be in her
care. Because substantial evidence supported the juvenile court’s finding of a
risk of harm by clear and convincing evidence, the juvenile court did not
abuse its discretion in ordering the children removed from Mother’s custody.
                             III. DISPOSITION
      The judgment is affirmed.




                                      17
                    MARGULIES, J.




WE CONCUR:



HUMES, P. J.




BANKE, J.




A162954
In re A.R.




               18